ACCEPTED
                                                                                                           01-15-00915-CR
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     10/29/2015 9:50:10 AM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK

                                                   1201 Franklin Street, 13th Floor
                                                   Houston, Texas 77002

                                                   713.368.0016                    FILED IN
                                                   713.437.4322 Fax         1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            10/29/2015 9:50:10 AM
                                                                            CHRISTOPHER A. PRINE
                                                                                     Clerk

                                      October 29, 2015
Mr. Chris Prine, Clerk
First Court of Appeals
301 Fannin Street
Houston, TX 77002

       re:     Jose Carapia v. State; Cause Number 01-15-00915-CR

Dear Mr. Prine:

       I was appointed to represent Mr. Carapia on appeal. After a review of the docket
and documents in the case, there is no order in which to appeal. The relevant dates are:

August 12, 2013          Mr. Carapia was indicted for aggravated assault
June 27, 2014            Mr. Carapia was convicted by a jury and sentenced to 4 years TDC,
                         probated for 6 years.
January 6, 2015          The State filed a motion to revoke probation
October 2, 2015          The State dismissed the motion to revoke probation
October 9, 2015          Mr. Carapia filed a Notice of Appeal

       It appears that there is no appealable order. A motion to dismiss cannot be
appealed. And if Mr. Carapia is appealing the original judgment, then the notice is untimely.
This appeal should be dismissed for want of jurisdiction. See Singletary v. State, 2014 WL
810838 (Tex. App. – Houston [1st Dist.] 2014, pdr ref’d).

                                              Respectfully submitted,
                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Jani J. Maselli Wood
                                              ______________________
                                              JANI J. MASELLI WOOD
                                        Assistant Public Defender
                                        Harris County Texas
                                        1201 Franklin, 13th Floor
                                        Houston Texas 77002
                                        Jani.Maselli@pdo.hctx.net
                                        (713) 368-0016
                                        (713) 437-4322 (fax)
                                        TBA No. 00791195


                             Certificate of Service

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on October 29,
2015, a copy of the foregoing was served electronically to counsel for the state
(through texfile.com) at the following address:

      Alan Curry
      Harris County District Attorney’s Office
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      curry_alan@dao.hctx.net

      A copy was hand-delivered to the Honorable Judge Jan Krocker.

                                 /s/ Jani Maselli Wood
                                 ______________________________
                                 JANI J. MASELLI WOOD